Felton, J.
1. A married woman, after her husband’s death, may become surety for another. Farmers Bank of Bogart v. Bolton, 162 Ga. 428 (134 S. E. 72).
2. The contract of suretyship is that whereby one obligates himself to pay the debt of another, in consideration of credit or indulgence or other benefit given to his principal, the principal remaining bound therefor. Code, § 103-101.
3. A plea to a suit on a promissory note, which sets up that one of the signers thereof signed as surety for another in renewal of a note *777signed by her as surety while her husbaSid was living, and alleges that she received no consideration from the original transaction and that there was no new consideration or benefit to her, but which does not allege that in the renewal transaction there was no extension o'f time of payment or forbearance to sue given the principal, wa’s insufficient to withstand a general demurrer. The court did not err in sustaining the general demurrer to the plea.
Decided May 15, 1937.
T. B. Rainey, for plaintiff in error.
W. B. Short, contra.

Judgment affirmed,.


Stephens, P. J., and Sutton, J., concur.